                                                                                       iILCv
                                                                                                          COURT
                                                                                  U.S. DlSTR1CT
      1
                                                                                 ~~     ~_ ~ ~~ e'.~ I ~e.~
                                                                                 3°R
     2

     3

     4

     5

     6

     7

     8                                      UNITED STATES DISTRICT COURT

     9                                     CENTRAL DISTRICT OF CALIFORNIA

 10        UNITED STATES OF AMERICA,                       )     Case No. L p ~~i _ Ln _                      _ ~v`j-~ ~j

 11                                        Plaintiff,      )

 12                        v•                              )     ORDER OF DETENTION AFTER HEARING
                                                                       (18 U.S.C. ~ 3142(i))
 13          Jc~`~ ~ °3~i~~~t~c~~   Lv~:C~ ~u~~~~~v3cl      ~

 14                                        Defendant.      )                                                                ~

 15

 16                                                             I.

 17                 A.        ( >C) On motion of the Government involving an alleged

18                            1.     (~      crime of violence;

19                           2.      ( )     offense        with      maximum sentence of life

20                                           imprisonment or death;

21                           3.     ( )      narcotics or controlled substance offense with

22                                           maximum     sentence     of   ten    or     more                 years   (21
23                                           U.S.C. ~§      801,/951, et. seq.,,/955a);
24                           4.     ( )     felony - defendant convicted of two or more

25                                          prior offenses described above.

26                B.        On motion (J() (by the Government)/( ) (by the Court sua

27                          sponte involving)

28                          1.      (~c) serious risk defendant will flee;



          ~R - 94(02/94)                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1)
       1                 2.   ( ) serious risk defendant will

       2                      a. ( ) obstruct or attempt to obstruct justice;

      3                       b. ( )threaten, injure, or intimidate a prospective

     4                                witness or juror or attempt to do so.

     5                                            II.
     6           The Court finds no condition or combination of conditions will

     7     reasonable assure:

     8           A.     (~) appearance of defendant as required; and/or

     9           B.     (✓)   safety of any person or the community;

 10                                              III.

 11              The Court has considered:

 12             A.      (~ the nature and circumstances of the offense;

 13             B.      (✓) the weight of evidence against the defendant;

 14             C.      ( ~ the history and characteristics of the defendant;

 15 I           D.      ( „~/ the   nature and seriousness        of the danger to any
 16                     person or to the community.

 1'7                                             IV.

 18             The Court concludes:

19              A.      (X) Defendant poses a risk to the safety of other persons

20                      or the community because:        '~~~'✓~ `'~ L~''~1L`4~-~
21

22

23

24

25

26

27       ///

28       ///



       CR - 94(02/94)           ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1)   -2-
      1            B.     (~     History and characteristics indicate a serious risk

      2                         that defendant will - flee because:

     3

     4                                         ~~ ;1 r~l~fvy~-~~~            ~~L.~- s~~ ~~~ l~~ir~,~
     5

     6

     7             C.     ( )   A serious risk exists that defendant will:

     8                          1.    ( ) obstruct       or    attempt to         obstruct         justice;
     9                          2. ( )threaten, injure               or intimidate             a   witness/
 10                             juror; because:

 11

 12

 13

 14               D.      ( )   Defendant has not rebutted by sufficient evidence to

 15                             the contrary the presumption provided in 18 U.S.C.

 16                             ~ 3142 (e).

 17               IT IS ORDERED that defendant be detained prior to trial.

 18               IT IS FURTHER ORDERED that defendant be confined as far asp

19        practicable in a corrections facility separate from persons awaiting

20        or serving sentences or person held pending appeal.

21               IT IS FURTHER ORDERED that defendant be afforded reasonable

22        opportunity for private consultation with counsel.

23

24               DATED:          /~ ~~~~

25

26
                                                                           ,ate, Jt~~) ~ _ ;a~ C 3~CP2~~ t''jT
                                                           ~,,y~_,.,t~,~—,T*7
                                                         -rnr~r~Tnn
27                                                    ITED STATES MAGISTRATE JUDGE

28



         CR - 94(02/94)              ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1)                 -3-
